DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the implant body" in line 1.  It is unclear whether “the implant body” is a new implant body being claimed, or if it is referring to the “elongate fixation/fusion implant body” disclosed in claim 1.  For the purpose of examining the claim and for consistency, “the implant body” will be interpreted as “the elongated implant body” as also disclosed in claims 3-6.  
Appropriate correction is required.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Wilson et al. (U.S. Publication No.2005/0216082 A1; hereinafter “Wilson”).
	Regarding claim 1, Wilson discloses an orthopedic implant configured for fusing a bone joint, the implant comprising: an elongated bone fixation/fusion implant body (cage 20) having a non-threaded outer profile (see concave channel 38 in Figure 1) and having internal threads (internal threads of threaded bore 44), the implant body being sized and configured to be inserted through a first bone segment, transversely across a joint region and at least partially into a second bone segment (see Figure 2A), the implant being configured to be left in place in the bone segments postoperatively (see Figure 2A).
	Regarding claim 2, Wilson further discloses wherein the implant body and internal threads are configured to mate with another device (see driver 60 in Figure 3) to couple the other device to a proximal end of the implant body (threaded distal end 82 engages threaded bore 44 of cage 40, see end of para.0032).
	Regarding claims 3 and 4, Wilson further discloses wherein the elongated implant body is provided with a central lumen extending therethrough (threaded bore 44) and adapted to receive a guide pin to assist in the placement of the implant within the bone segments (threaded distal 
	Regarding claim 5, Wilson further discloses wherein the elongated implant body is provided with a porous surface configured to be conducive to bony in-growth (see middle of para.0037).
	Regarding claim 6, Wilson further discloses wherein the elongated implant body is coated with hydroxyapatite to be conducive to bony in-growth (see middle of para.0037).


    PNG
    media_image1.png
    715
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    424
    1101
    media_image2.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Negrelli whose telephone number is 571-270-7389.  The examiner can normally be reached on Monday-Friday, between 8:00am to 4:00pm.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA  NEGRELLI/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773